Citation Nr: 0110709	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  97-08 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  The veteran, who 
had active service from December 1967 to October 1969, 
appealed that decision.

A December 1975 Board decision denied service connection for 
prostatitis.  March 1978 and August 1984 Board decisions 
declined to reopen the claim.  In February 2001, the 
veteran's representative raised a claim for service 
connection for prostatitis in an informal hearing 
presentation before the Board.  As this issue has not been 
adjudicated by the RO, it is referred for appropriate action.


REMAND

The veteran is seeking service connection for PTSD based upon 
his service in Vietnam from November 1968 to October 1969.  
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2000).  The VA has a duty to assist the 
veteran in the prosecution of his claim.  

On November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000," Pub. L. No. 106-475 (2000) 
(the "Act" or "VCAA"), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  In this claim, it facially appears that complete 
records have been obtain, and the heightened notice 
requirements have been met through the issuance of a 
statement of the case and supplemental statements of the 
case.  The veteran has been provided a VA examination, but 
for the reasons listed below, another examination is 
requested.

A May 1987 Board decision denied service connection for a 
psychiatric disorder, including PTSD.  The Board found at 
that time that the veteran did not experience a life-
threatening experience during active service; in so doing, 
the Board minimized the stressor upon which the veteran was 
relying to establish service connection.  In April 1990, the 
Board again denied service connection for PTSD.  The Board 
cited the absence of a life-threatening circumstance or event 
that could reasonably be expected to evoke symptoms in most 
all individuals as a stressor.

During the pendency of this claim the VA changed the rating 
schedule for rating the severity of a psychoneurosis.  See 61 
Fed. Reg. 52695-52702 (1996).  The revised schedular criteria 
incorporate the Diagnsotic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  Under Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991), when a law changes 
during the pendency of a claim, the law most favorable to the 
veteran is to be applied.  

Historically, under the old regulations, service connection 
for PTSD required: (1) a current, clear medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  See 38 C.F.R. § 
3.304(f) (prior to June 18, 1999 amendment).  The Third 
Edition of the DSM was used under the former criteria.

Under the new regulations, service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD, (2) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  See 64 Fed. 
Reg. 32807-32808 (June 18, 1999).

With respect to the first element (a diagnosis of PTSD), the 
United States Court of Appeals for Veterans Claims (Court) 
has held that "a clear (that is, unequivocal) PTSD diagnosis 
by a mental-health professional must be presumed . . . to 
have been made in accordance with the applicable DSM criteria 
as to both the adequacy of the symptomatology and the 
sufficiency of the stressor."  See Cohen v. Brown, 10 Vet. 
App. 128, 139 (1997).  Moreover, the Court concluded that 
"under the DSM-IV, the mental illness of PTSD would be 
treated the same as a physical illness for purposes of VA 
disability compensation in terms of predisposition toward 
development of that condition."  Id. at 141 (incorporating 
the "eggshell plaintiff" rule to service connection awards).

As a result of the substantially changed criteria to 
establish service connection for PTSD, the veteran's claim is 
adjudicated on a de novo basis, rather than on the basis of 
new and material evidence, a more stringent standard of 
review.  In this claim, the veteran's central contention is 
that he now has PTSD as a result of seeing the death of a 
childhood friend, Hector Valle Santiago, during his service 
at the 29th Evacuation Hospital in Vietnam (November 1995 
hearing transcript at pages 7 and 8).  While the veteran has 
related other stressors, such as receiving fire while at the 
hospital, the death of his friend has been his most 
consistent stressor.  A Report of Casualty dated in July 1969 
relates that a man of that name died as a result of a hostile 
explosive device in Quang Nam Province in the Republic of 
Vietnam earlier in July 1969.  The veteran was in Vietnam 
during that time.  

The Board finds that further information is required before 
an informed decision can be made in this claim.  Initially, 
while the death of one Hector Valle has been confirmed, there 
is no evidence to date that would reflect that he died at the 
29th Evacuation hospital.  This is one key element in this 
claim.  

The Board also finds that a more contemporaneous VA 
examination may be useful in this claim, as the most recent 
VA examination was performed in January 1996.  In this 
respect, the Board finds that a more recent VA examination, 
performed by a board of 2 psychiatrists, may be useful in 
adjudicating this claim.  

In light of the above, this claim is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure any development required by 
the Veterans Claims Assistance Act of 
2000 is completed with respect to both of 
the veteran's claims.

2.  The RO is requested to contact the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197.  The USASCRUR is requested to 
confirm, if possible, the circumstances 
surrounding the July 1969 death of one 
Hector Valle Santiago, of the USMC.  The 
Report of Casualty surrounding his death 
is incorporated in the claims files, and 
a photocopy should be sent to the 
USASCRUR with the request.  In 
particular, the RO is requested to 
determine if this man died at the 29th 
Evacuation Hospital.  The USASCRUR should 
also be requested to furnish the unit 
history for the 29th Evacuation Hospital 
for the period from November 1968 to 
October 1969 to which the veteran was 
assigned in Vietnam.

3.  Thereafter, the RO is requested to 
afford the veteran another VA psychiatric 
examination by a board of two 
psychiatrists to determine the nature and 
extent of all psychopathology.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed, but 
should include psychological testing, 
including PTSD sub scales.  The RO must 
provide the examiners the summary of any 
stressors described above.  The examiners 
must also determine whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiners should comment 
upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the RO.  The report of examination 
should include the complete rationale for 
all opinions expressed.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1 (2000), the claims file must be 
made available to the examiners for 
review.

4.  Thereafter, the RO should adjudicate 
the issue of service connection for PTSD 
in light of relevant laws, regulations 
and decisions, including Cohen, 10 Vet. 
App. 128.  If the determination remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and provide an opportunity to 
respond.

The purpose of this REMAND is to obtain additional 
development and to comply with the requirements of the Act, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is 












free to submit any additional evidence and/or argument he 
desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


